

114 S1468 IS: To designate the arboretum at the Hunter Holmes McGuire VA Medical Center in Richmond, Virginia, as the “Phyllis E. Galanti Arboretum”. 
U.S. Senate
2015-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1468IN THE SENATE OF THE UNITED STATESMay 22, 2015Mr. Warner (for himself, Mr. McCain, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo designate the arboretum at the Hunter Holmes McGuire VA Medical Center in Richmond, Virginia, as
			 the Phyllis E. Galanti Arboretum. 
	
 1.FindingsCongress makes the following findings: (1)Phyllis Eason Galanti, a tireless advocate for the rights of prisoners of war from the United States during the Vietnam War and a beloved member of the Richmond, Virginia, community, died on April 23, 2014.
 (2)Ms. Eason graduated from the College of William and Mary in 1963 and shortly afterward was married to Paul Edward Galanti, a pilot with the United States Navy, at the Chapel of the Centurion in Fort Monroe, Virginia.
 (3)In June 1966, when Mr. Galanti was shot down over North Vietnam, captured, and held prisoner, Phyllis E. Galanti became active in the National League of Families of American Prisoners and Missing in Southeast Asia, soon becoming chair of the organization.
 (4)Mrs. Galanti spearheaded the Let’s Bring Paul Galanti Home project as part of the national Write Hanoi campaign—
 (A)to raise awareness; (B)to secure the return of more than 600 soldiers from the United States who were missing in action or held as prisoners of war in Vietnam; and
 (C)to ensure that prisoners of war were treated in accordance with the Geneva Conventions.
 (5)The efforts of Mrs. Galanti under the Let's Bring Paul Galanti Home project, the most successful of many such campaigns, resulted in more than 1,000,000 letters that were personally delivered to the North Vietnamese embassy in Stockholm, Sweden, in 1971.
 (6)Mrs. Galanti became known as Fearless Phyllis, traveling to Versailles, France, seeking an audience with North Vietnamese leaders, and giving hundreds of presentations to policy leaders in the United States, including President Richard Nixon, National Security Advisor Henry Kissinger, and Virginia Governor Mills E. Godwin, Jr., who said of her in 1975, One dedicated woman and a handful of others had more influence on the communist world than legions of armies and diplomats..
 (7)After more than seven years apart, Mrs. Galanti was reunited with her husband Paul Galanti at the Naval Air Station in Norfolk, Virginia, on February 15, 1973.
 (8)Mrs. Galanti spent decades confronting the issue of prisoners and hostages from the United States, not only in Vietnam but also in the Soviet Union and Iran.
 (9)Mrs. Galanti actively supported the Virginia Home, Theatre IV, and the Virginia Repertory Theatre, visited schools, and continued to meet with lawmakers until she died on April 23, 2014, at age 73, from complications with leukemia.
 (10)The work of Mrs. Galanti earned her the American Legion Service Medal, and the Paul and Phyllis Galanti Education Center at the Virginia War Memorial was named in honor of her and her husband.
 (11)The leadership at the Hunter Holmes McGuire VA Medical Center in Richmond Virginia, including Director John Brandecker, seeks to recognize Mrs. Galanti by naming the arboretum at Hunter Holmes McGuire VA Medical Center in her honor.
 (12)It is a fitting tribute that Congress name the arboretum after such an outstanding advocate for members of the Armed Forces of the United States and veterans.
			2.Phyllis E. Galanti Arboretum at Hunter Holmes McGuire VA Medical Center in Richmond, Virginia
 (a)DesignationThe arboretum at the Hunter Holmes McGuire VA Medical Center in Richmond, Virginia, shall after the date of the enactment of this Act be known and designated as the Phyllis E. Galanti Arboretum.
 (b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the arboretum referred to in subsection (a) shall be considered to be a reference to the Phyllis E. Galanti Arboretum.